Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 4/14/21, the following is a final office action. Claims 1 and 6 are amended.  Claims 1-21 are pending in this application and are rejected as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder (US 20140330407 Al), and further in view of Huffman et al (US 20150120602 Al), and further in view of Bloom (US 20020177922 Al), and further in view of Owens et al, (US 20110208725 Al), and further in view of Torres (US 20150186840 Al).

As per claim 1, Corder discloses:
a. a computerized locker bank comprising:

i.    a plurality of selectively securable locker compartments comprising a total number of lockers, each of the plurality of selectively securable locker compartments comprising one or more doors and one or more locking mechanisms, ([0023] A locker control column can be constructed to provide a modular platform that may support a lock mechanism, a controller, sensor(s), LED lights and a connection for the locker control module to connect to cabling supplying power and a wired communication link. The locker control column may be manufactured separate and distinct from the locker cabinets (locker structure) and assembled by an installer in a field location. Such a locker control column could substantially simplify the assembly, diagnosis and maintenance as the locker control modules could be modular enabling a simplification of the cabling for power and locker door configuration with the lock itself.);; and

ii.    one or more locker bank computers comprising one or more processors and memory, ([0064] The locker system 106 could also function autonomously. This could occur when the communications channels 114 and 116 between the locker system 106 and the cloud are down. In such a scenario, the customer could authenticate themselves and input the locker access code based on information that is stored locally in memory in the kiosk 114 of if the kiosk 114 is not present at a particular locker location, the customer authentication and locker access code could be stored in a memory location accessible by a processor that is controlling the locker control module);

c. one or more remote logistics servers comprising one or more processors and memory, ([0021] This invention facilitates configuration of locker sizes both during installation and facilitates reconfiguration
after the lockers are installed. The locker control software enables efficient selection of one or more lockers to accept delivery of packages or even multiple packages from one order. The lockers facilitate access by the customer who arrives to pick-up their order. The same software also enables a quick and simple setup and reconfiguration of the lockers by use of network addressable locker control modules that are preaddressed at the factory or may be set at the local site by a barcode scanner, manual key entry or by a set of position switches that form an address. Alternatively, network wherein: addresses may be downloaded to the locker control modules either by the locker control unit or remotely from a server over a wide-area network);

ii. the one or more processors are configured to:

selectively operate the one or more locking mechanisms to open the one or more doors;

[0073] A locker operator (the e-commerce goods seller, shipper or a third party) assigns a locker and has the customer's packages inserted into the selected locker. Locker access codes and customer authentication could then be sent to the customer's mobile device. When the customer arrives at the locker location, the customer uses their mobile device to authenticate themselves and open the locker with their access code by transmitting the locker access code and authentication information over the internet or a cellular network to the locker operator's locker management control software which would then unlock the locker from a remote location of from the cloud.

determine that at least one of the one or more stored parcels has been retrieved from the computerized locker bank; [0080] The computing software may be located in the kiosk 506 or in another location that facilitates proper functioning of the locker system. The locker software can provide authentication of the customers and support the entry of access codes, among other tasks, so that customers can enter their access codes, the locker doors will unlock and the customer can retrieve their packages from locker(s) in the locker bank 508.

determine that at least one new parcel has been deposited in one of the plurality of selectively securable locker compartments, ([0070] Once the package(s) are detected in the locker by the sensor(s) and the locker door is locked, the e-commerce goods seller, the shipper of the goods/packages or the locker operator can enable a message to be sent to the customer letting them know that their goods/package(s) are at a specific location, assigned to a specific locker or set of lockers if there are a number of packages and the access code.);

Corder does not disclose b. a plurality of portable computing devices, each respective portable computing device comprising one or more processors and memory.

However, Huffman et al discloses in ([0055], It is envisaged that most couriers 102 use a handheld mobile computer (or PDA--Personal Digital Assistant) 103 which provides a variety of functions.

These mobile communication devices 103 may also have unique identifiers used in transactional messages. This allows scanning of barcodes and wireless communication back to the courier company component 106 in order to provide proof of delivery and proof of pick up (via cellular networks such as GSM, GPRS, CDMA, HSDPA, etc.) These mobile communication devices 103 can also receive information sent from the courier company component 106 to the courier 102. The mobile communication devices 103 will scan barcodes (ID and 2D) for object tracking. They may also combine GPS, and Bluetooth, as well as cameras, and signature capture. GPS may be used to record the precise location where a courier delivers an object. GPS may also be used to assist the courier 102 with navigation of the route or to particular addresses. The method and system of the present invention may interact with mobile communication devices 103 either directly or indirectly, depending on the needs of the participating courier company 106).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Huffman et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Corder does not disclose receive an indication that delivery of one or more undeliverable parcels is not possible at a primary delivery location from a particular portable computing device of the plurality of portable computing devices via a computer network.

However, Huffman et al US 20150120602 Al), in the abstract discloses: "A system and method for delivery of one or more objects is provided. The system and method includes the steps of determining if the object can be delivered to a first location; and in the event that the object cannot be delivered to the first location, a unique identifier is generated. The unique identifier is associated with the object and a reservation request is initiated to deliver the object to a second location. Determination of the second location is based on one or more parameters and notification of successful reservation request and second location is provided. A modular storage system having an actuator is also provided.)"

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Huffman et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Corder does not disclose in response to receiving the indication, reserve a locker at the computerized locker bank for the one or more parcels and modify the second number of the total number of lockers that are reserved for a future delivery of one or more incoming parcels to include the one or more undeliverable parcels;

However, Bloom first mentions a common problem in the shipping delivery art, where packages are undeliverable as shown in [0007] "Thirdly, each package delivered to its final distribution center has to be carried on an individual basis to the recipient's delivery address. The packages are delivered to recipient addresses on smaller cargo-carrying vehicles and can only be delivered during reasonably acceptable business hours. If the recipient is not available at the time of the attempted delivery, a package may either be left outside of a recipient's home where it is susceptible to theft, mischief, or weather damage, or it may remain undelivered until a further delivery attempt is made". IN addition, Bloom discloses in [0096] "One embodiment of an automated system of storage locker bins can include a first function to enable a shipper to reserve a number of storage locker bins of a particular Bin Size and Temperature Code in aggregate for a future delivery of packages. Alternatively, an external system can be given access to the database of the storage system to enable it to reserve quantities of storage locker bins. With reference to FIG. 10A, the database access can include, but is not limited to read/write access to the following data tables and read-only access to the following exemplary data views: a Bin Inventory table 1300, a Bin Availability data view 1301, a Bin Reservation table 1302, a Reserved Bins data view 1303, a Pending Bin Configuration Adjustments table 1304, and an Unreserved Bins data view 1305. A result of the function enabling a shipper to reserve storage locker bins can be one or more new records being added to the Bin Reservation table 1302 for the shipper. In another embodiment, a shipper can also reserve specific bins within the storage system in addition to reserving quantities of bins in aggregate, using either the storage system directly or using an external system" [0097] A second function of the automated system of storage locker bins can determine a number of bin configuration adjustments that could be made to available storage locker bins to increase the number of storage locker bins of a particular Bin Size and Temperature Code available to receive packages. The second function can try to create additional storage locker bins to satisfy the quantities of bins of the Bin Size and Temperature Code that were unable to be reserved by the first function. The result of the second function can include adding new records to and/or updating records on the Pending Bin Configuration Adjustments table 1304 and Bin Reservation table 1302, updating records on the Bin Inventory table 1300, and creating a Configuration Adjustments Report to enable workers to make bin configuration adjustments, step 1140.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bloom in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Corder does not disclose the following limitations:

modify the data related to the current inventory of parcels in response to determining that at least one of the one or more stored parcels has been retrieved from the computerized locker bank or at least one new parcel has been deposited in one of the plurality of selectively securable locker compartments to ensure that the data related to the current inventory of parcels is up-to-date;

However, Bloom (US 20020177922 Al) discloses in [0097] An additional output from the first function can include data tracking a quantity of bins of a particular Bin Size and Temperature Code that were not available to be reserved. A second function of the automated system of storage locker bins can determine a number of bin configuration adjustments that could be made to available storage locker bins to increase the number of storage locker bins of a particular Bin Size and Temperature Code available to receive packages. The second function can try to create additional storage locker bins to satisfy the quantities of bins of the Bin Size and Temperature Code that were unable to be reserved by the first function. The result of the second function can include adding new records to and/or updating records on the Pending Bin Configuration Adjustments table 1304 and Bin Reservation table 1302, updating records on the Bin Inventory table 1300, and creating a Configuration Adjustments Report to enable workers to make bin configuration adjustments, step 1140. Alternatively, the second function can be executed by an external system having access to the database of the automated system of storage locker bins, such as the aforementioned external system executing the first function; [0118] As each bulk delivered package gets loaded into a SBU bin, the Loading Program 356 can update the Bin Inventory 1300 and Bin Reservation tables 1302 of the automated system of storage locker bins, and can create a new record on a Notification Check table 1310 of the automated system of storage locker bins, step 1406. The Loading Program 356 can read, for example, a Customer Id, embedded in the Package Id on the scanned package label, and can use it to select the Customer table record 1256 corresponding to the bulk delivered package. A Customer Id as referred to throughout this disclosure can be a data element containing an identifier of the recipient, and the Customer table 1256 can contain records with information specific to a recipient. The recipient may or may not also be a customer who ordered an item contained within the package destined for the recipient, but even when the recipient and the ordering customer are not the same person or entity, a Customer Id can be an identifier of the recipient. The Loading Program 356 can use the Employee Id on the scanned employee id card to select the ePD Shipper Id from the Employee table 1308. The Loading Program 356 can read the SBU Id and a bin door identifier, in the barcode on the scanned bin door identifier label 286, and can use that SBU Id to search the SBU Settings table 1314 to determine which master bin is in the loading position. The Loading Program 356 can then select the Bin Inventory record 1300 of the bin in which the bulk delivered package was loaded, by selecting the Bin Inventory record 1300 having the SBU Id of the scanned bin door identifier label 286, a Master Bin Id equal to the value of the Load Position Master Bin Id field on the SBU Settings record 1314 having that SBU Id, and a Configuration Code that contains the bin door identifier of the scanned bin door identifier label 286. The Loading Program 356 can update the selected Bin Inventory record 1300, for example: Package Id can be set to the value of the barcode scanned on the package label; Customer Id can be set to the Customer Id value embedded in the Package Id; PIN can be set to the value on the selected Customer record 1256; Status can be set to a value such as "loaded"; Delivery Employee Id can be set to the value scanned from the barcode on the employee id card; ePD Shipper Id can be set to value from the selected Employee record 1308;

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bloom in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Corder does not disclose: i. the memory stores:
data related to a current inventory of parcels stored at the computerized locker bank, the data comprising: a first number of the total number of lockers that are currently storing one or more stored parcels; a second number of the total number of lockers that are reserved for a future delivery of one or more incoming parcels; and a third number of the total number of lockers that are available to accept delivery of one or more other parcels; historical parcel retrieval data for the computerized locker bank; However, Bloom (US 20020177922 Al) discloses in [0096] One embodiment of an automated system of storage locker bins can include a first function to enable a shipper to reserve a number of storage locker bins of a particular Bin Size and Temperature Code in aggregate for a future delivery of packages. Alternatively, an external system can be given access to the database of the storage system to enable it to reserve quantities of storage locker bins. With reference to FIG. 10A, the database access can include, but is not limited to read/write access to the following data tables and read-only access to the following exemplary data views: a Bin Inventory table 1300, a Bin Availability data view 1301, a Bin Reservation table 1302, a Reserved Bins data view 1303, a Pending Bin Configuration Adjustments table 1304, and an Unreserved Bins data view 1305. A result of the function enabling a shipper to reserve storage locker bins can be one or more new records being added to the Bin Reservation table 1302 for the shipper. In another embodiment, a shipper can also reserve specific bins within the storage system in addition to reserving quantities of bins in aggregate, using either the storage system directly or using an external system.; [0097] An additional output from the first function can include data tracking a quantity of bins of a particular Bin Size and Temperature Code that were not available to be reserved. A second function of the automated system of storage locker bins can determine a number of bin configuration adjustments that could be made to available storage locker bins to increase the number of storage locker bins of a particular Bin Size and Temperature Code available to receive packages. The second function can try to create additional storage locker bins to satisfy the quantities of bins of the Bin Size and Temperature Code that were unable to be reserved by the first function. The result of the second function can include adding new records to and/or updating records on the Pending Bin Configuration Adjustments table 1304 and Bin Reservation table 1302, updating records on the Bin Inventory table 1300, and creating a Configuration Adjustments Report to enable workers to make bin configuration adjustments, step 1140. Alternatively, the second function can be executed by an external system having access to the database of the automated system of storage locker bins, such as the aforementioned external system executing the first function.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bloom in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Corder does not disclose determine a first projected number of the one or more stored parcels that are projected to be retrieved from the computerized locker bank by a future time based on the tracking information, the historical parcel retrieval data, However, Bloom (US 20020177922 Al) discloses in ([0015] The storage system can further include reservation means for reserving a quantity of storage locker bins for articles to be loaded at a future time. The reservation can be general in the sense that the storage system can reserve a quantity of bins of a particular size without having to reserve specific bin locations. Alternatively, the reservation can also be one in which specific bin locations can be reserved. The reservation can be for a specific shipper; [0096] One embodiment of an automated system of storage locker bins can include a first function to enable a shipper to reserve a number of storage locker bins of a particular Bin Size and Temperature Code in aggregate for a future delivery of packages; [0084] Furthermore in other embodiments of a SBU 158 other means can be employed for achieving sufficient precision in positioning a particular revolving bin 276 into the loading/unloading position, including but not limited to: using motor sensors (not shown) to measure units of movement and determining a unit of movement by tracking the duration of time that the SBU motor 266 has operated in a particular direction; [0139] If both the primary and secondary contact attempts are unsuccessful, the Notification Program 360 can proceed to process the next record listed on the Notification Queue table 1311. The Notification Program 360 can attempt to process the unsuccessful record 1311 again on each successive pass it makes through the Notification Queue table 1311, until the record 1311 gets updated as successful or the Number of Primary Attempts and Number of Secondary Attempts on the record 1311 reach a predefined limit. Once the predefined limits in the number of attempts fields are reached, the Notification Program 360 can reset the values in both number of attempts fields to zero and can reset the Next Contact Date/Time to a future date/time, which can be a predefined time interval ahead of the current date/time).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bloom in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Corder does not disclose the next two following limitations:

determine a second projected number of the one or more incoming parcels that are projected to be delivered to the locker bank by the future time based on the tracking information.

However, Bloom (US 20020177922 Al) discloses in [0096], Alternatively, an external system can be given access to the database of the storage system to enable it to reserve quantities of storage locker bins.); and

generate a virtual inventory of parcels projected to be stored at the computerized locker bank at the future time based on the data related to a current inventory of parcels stored at the computerized locker bank, the determined first projected number, and the determined second projected number. However, Bloom (US 20020177922 Al) discloses in [0096] One embodiment of an automated system of storage locker bins can include a first function to enable a shipper to reserve a number of storage locker bins of a particular Bin Size and Temperature Code in aggregate for a future delivery of packages. Alternatively, an external system can be given access to the database of the storage system to enable it to reserve quantities of storage locker bins. With reference to FIG. 10A, the database access can include, but is not limited to read/write access to the following data tables and read-only access to the following exemplary data views: a Bin Inventory table 1300, a Bin Availability data view 1301, a Bin Reservation table 1302, a Reserved Bins data view 1303, a Pending Bin Configuration Adjustments table 1304, and an Unreserved Bins data view 1305. A result of the function enabling a shipper to reserve storage locker bins can be one or more new records being added to the Bin Reservation table 1302 for the shipper. In another embodiment, a shipper can also reserve specific bins within the storage system in addition to reserving quantities of bins in aggregate, using either the storage system directly or using an external system; [0148] The Unloading Program 370 can search the Bin Inventory records 1300 corresponding to that SBU's bins for the Quick Code and PIN entered by the recipient, step 1416. The Unloading Program 370 can search for the Bin Inventory records 1300 corresponding to a SBU's stationary bins before searching for the records 1300 corresponding to its revolving bins 276. If the Unloading Program 370 finds a stationary bin's Bin Inventory record 1300 having a Quick Code and PIN that matches the values entered by the recipient, it can send a display command to the SBU display screen 246 to display the bin door number or numbers corresponding to the bin containing the recipient's bulk delivered package.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bloom in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Corder does not disclose the following limitations, however, Torres discloses:

one or more pieces of package level detail information for a plurality of parcels, wherein the one or more pieces of package level detail information comprise, for each respective parcel of the plurality of parcels:
i.    tracking information for the respective parcel; and
ii.    consignee information for the respective parcel comprising consignee parcel retrieval habit data wherein the consignee information includes at least a home address of the consignee or a business address of the consignee. 
See Torres ([0079] Exemplary embodiments described herein may be used for various parcels, including packages and even dry cleaning, groceries, etc. For example, one of the couriers may be a dry cleaning service that is given access to one or more of the lockers for pick-up and delivery of drying cleaning. The lockers may be fitted with a bar across the top to support garments on hangers. When the courier indicates a drop off, the system may know that the courier is a dry cleaner through the set up selections and therefore only open lockers fitted with the hanging bar. Alternatively, at locker selection, step 96, the courier may indicate a desire for a locker including the bar for hanging garments. The system may then also permit a resident to drop off clothes through one of the altered lockers or through any locker if the garments are not given to the dry cleaner hung up. The resident may be provided a dedicated identification number, such as that provided to couriers, so that the resident may repeatedly enter the system and indicate a parcel (including clothes) are ready for pick up; [0034] Computer 18 permits input, storage, and retrieval of information for access by resident/tenants and delivery company couriers. The determine a first projected information can include resident/tenant such as their name and address, delivery company information such as company name and courier name and identification and product information such as the UPC code and merchandise brand names. Information of the kind described above is exemplary and for illustrative purposes only. In short, any type of information related to the parcel package (e.g. tracking information) and parcel recipient pertinent information (e.g. recipient name, address, preferences) is contemplated by the invention),

and wherein the consignee parcel retrieval habit data includes one or more of an average length of time that the consignee leaves a parcel in a locker at the particular locker bank before picking up the parcel typical days of the week on which the consignee retrieves parcels from the locker bank, and particular time windows during which the consignee typically or always retrieves parcels from the locker bank, 
See Torres: [0082] The system may also permit a user to generate reports. For example, the system may collect and/or aggregate data from one or more users to provide usage information. The system may, for example, provide an average storage length; the present, average, historical, or other status information of the individual lockers; usage profiles, such as running averages over sequential limited temporal periods. The system may delineate based on locker size, location, or usage”. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Torres in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Corder does not disclose the following limitations:

a. the locker bank inventory management system further comprises a network of a plurality of computerized locker banks;

b.    the computerized locker bank is a particular computerized locker bank in the network of the plurality of computerized locker banks;

c.    the consignee parcel retrieval habit data comprises parcel retrieval habit data selected from a group consisting of:

i.    first parcel retrieval habit data associated with the consignee specific to the particular computerized locker bank; and

ii.    second parcel retrieval habit data associated with the consignee across the network of the plurality of computerized locker banks.

However, Bloom (US 20020177922 Al) discloses in [0096] One embodiment of an automated system of storage locker bins can include a first function to enable a shipper to reserve a number of storage locker bins of a particular Bin Size and Temperature Code in aggregate for a future delivery of packages. Alternatively, an external system can be given access to the database of the storage system to enable it to reserve quantities of storage locker bins. With reference to FIG. 10A, the database access can include, but is not limited to read/write access to the following data tables and read-only access to the following exemplary data views: a Bin Inventory table 1300, a Bin Availability data view 1301, a Bin Reservation table 1302, a Reserved Bins data view 1303, a Pending Bin Configuration Adjustments table 1304, and an Unreserved Bins data view 1305. A result of the function enabling a shipper to reserve storage locker bins can be one or more new records being added to the Bin Reservation table 1302 for the shipper. In another embodiment, a shipper can also reserve specific bins within the storage system in addition to reserving quantities of bins in aggregate, using either the storage system directly or using an external system.; [0097] An additional output from the first function can include data tracking a quantity of bins of a particular Bin Size and Temperature Code that were not available to be reserved. A second function of the automated system of storage locker bins can determine a number of bin configuration adjustments that could be made to available storage locker bins to increase the number of storage locker bins of a particular Bin Size and Temperature Code available to receive packages. The second function can try to create additional storage locker bins to satisfy the quantities of bins of the Bin Size and Temperature Code that were unable to be reserved by the first function. The result of the second function can include adding new records to and/or updating records on the Pending Bin Configuration Adjustments table 1304 and Bin Reservation table 1302, updating records on the Bin Inventory table 1300, and creating a Configuration Adjustments Report to enable workers to make bin configuration adjustments, step 1140. Alternatively, the second function can be executed by an external system having access to the database of the automated system of storage locker bins, such as the aforementioned external system executing the first function.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bloom in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Corder nor Bloom do not disclose the incorporation of consignee information.

However, Owens et al, (US 20110208725 Al) discloses in [[0023] The present invention may also include a method of scoring and maintaining address data for any of a plurality of records in an address database, including the steps of: maintaining a package-level detail database of active shipment records, each active shipment record comprising an active tracking number, an active ship-to address, and an active delivery pattern code; maintaining an archive of delivery records, each delivery record comprising a past tracking number, a past ship-to address, a past delivery pattern code, and a stop identifier; gathering address data from the detail database and the archive into a queue for a period of days; scoring the address data in the queue; building a consignee staging queue for storing those data in the queue related to a select consignee location; assigning a mining key to a current parcel selected from the consignee staging queue, the mining key comprising a parcel tracking number and a current delivery pattern code; comparing the mining key to the package-level detail database and the archive by: (a) retrieving from the archive those select delivery records having a past delivery pattern code that matches the current delivery pattern code, each of the select delivery records having a select past ship-to address; and (b) retrieving from the package-level detail database those select active shipment records having an active ship-to address that matches any the select past ship-to address in the select delivery records. The method may further include: building a set of mined data comprising the select delivery records and the select active shipment records; prioritizing the set of mined data in order of the records most closely associated with the mining key, such that a preferred address related to the mining key occurs first; and assigning the preferred address to the current parcel and updating the address database.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Owens et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Corder does not disclose the following:

a.    the tracking information includes a particular day of a week on which the parcel was delivered to the locker; and

b.    the historical parcel retrieval data comprises data related to a number of days for which a parcel is typically stored based on the particular day of the week on which the parcel is delivered to

the computerized locker bank.

However, Torres (US 20150186840 Al) discloses in [0054] The lockers are therefore powered and coupled to the network, and the desired property and residence information supplied either through a website or the locker system. The information from the websites and/or locker system may be communicated, such that all system components have real-time or semi-up-to date information.

For example, the locker system may download resident information entered and stored in a database on a remote service to a local database on the locker system. Information stored or entered at the locker system may similarly be uploaded and stored at a remote server or database. In an exemplary embodiment, the information stored at the locker station is sufficient to permit access and use of the system if internet connection were temporarily terminated, such that a currier could deliver parcels and presently stored parcel may be retrieved. For example, residence identities, available addresses, courier and administrator access codes, user preferences, and access codes for held packages may be stored locally at the locker station. However, historical data, including use of lockers, tracking information, resident data, etc. may be stored at a remote server location or other remote location for statistical analysis, information retrieval, etc. through the website interface. Historical data unnecessary to the operation of the locker system may be deleted or overwritten locally at the locker station to save storage space and reduce processing times, but backed-up or stored at a remote storage location such as a remote server or database. For example, historical data or retrieved packages may be maintained for a given interval, such as one week to a month, and then deleted or overwritten.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Torres et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Corder does not disclose the following, however, Torres discloses: wherein:

a.    the tracking information comprises a date on which the one or more stored parcels were delivered to the computerized locker bank;

b.    the historical parcel retrieval data comprises data related to an age-out number of days after which a parcel that has not been retrieved from the computerized locker bank is expected to remain at the computerized locker without being retrieved prior to a parcel retrieval deadline; and

c. determining a first projected number of the one or more stored parcels that are projected to be retrieved from the computerized locker bank by the future time based on the tracking information, the historical parcel retrieval data, and the consignee parcel retrieval habit data comprises:

i.    determining, for each of the one or more stored parcels, a number of stored days at the future time based on the date on which the one or more stored parcels were delivered to the computerized locker bank; and

ii.    determining which of the one or more stored parcels will have been stored for longer than the age-out number of days at the future time based on the number of stored days for each of the one or more stored parcels.

However, Torres discloses in [0045] The locker station 2 may also include memory or hard drive 36 such that the transactions associated with the locker station may be stored. The transaction hard drive 36 may comprise one or more memory devices that store information about the tracking history of one or more parcels, the use of one or more of the lockers, or combinations thereof. For example, the transaction hard drive 36 may comprise a database that retains information about parcels delivered to each recipient and/or locker, including recipient, the delivery date and time, the pick-up date and time, duration of storage, delivery company, delivery personnel, weight of parcel, size of parcel, locker used, origin of parcel, parcel tracking history, and combinations thereof. The database may be stored locally at the locker station and/or stored remotely, such as a remote server accessed through the internet connection, or a combination thereof. The database may be copied and/or backed up, such that all or a portion of the database resides locally at the locker station, and all or a portion of the database resides remotely, such as through a cloud storage service; [0054] The lockers are therefore powered and coupled to the network, and the desired property and residence information supplied either through a website or the locker system. The information from the websites and/or locker system may be communicated, such that all system components have real-time or semi-up-to date information.

For example, the locker system may download resident information entered and stored in a database on a remote service to a local database on the locker system. Information stored or entered at the locker system may similarly be uploaded and stored at a remote server or database. In an exemplary embodiment, the information stored at the locker station is sufficient to permit access and use of the system if internet connection were temporarily terminated, such that a currier could deliver parcels and presently stored parcel may be retrieved. For example, residence identities, available addresses, courier and administrator access codes, user preferences, and access codes for held packages may be stored locally at the locker station. However, historical data, including use of lockers, tracking information, resident data, etc. may be stored at a remote server location or other remote location for statistical analysis, information retrieval, etc. through the website interface. Historical data unnecessary to the operation of the locker system may be deleted or overwritten locally at the locker station to save storage space and reduce processing times, but backed-up or stored at a remote storage location such as a remote server or database. For example, historical data or retrieved packages may be maintained for a given interval, such as one week to a month, and then deleted or overwritten.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Torres et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Cohen or Torres do not incorporate consignee information, however, Owens et al, (US 20110208725 Al) discloses in [[0023] The present invention may also include a method of scoring and maintaining address data for any of a plurality of records in an address database, including the steps of: maintaining a package-level detail database of active shipment records, each active shipment record comprising an active tracking number, an active ship-to address, and an active delivery pattern code; maintaining an archive of delivery records, each delivery record comprising a past tracking number, a past ship-to address, a past delivery pattern code, and a stop identifier; gathering address data from the detail database and the archive into a queue for a period of days; scoring the address data in the queue; building a consignee staging queue for storing those data in the queue related to a select consignee location; assigning a mining key to a current parcel selected from the consignee staging queue, the mining key comprising a parcel tracking number and a current delivery pattern code; comparing the mining key to the package-level detail database and the archive by: (a) retrieving from the archive those select delivery records having a past delivery pattern code that matches the current delivery pattern code, each of the select delivery records having a select past ship-to address; and (b) retrieving from the package-level detail database those select active shipment records having an active ship-to address that matches any the select past ship-to address in the select delivery records. The method may further include: building a set of mined data comprising the select delivery records and the select active shipment records; prioritizing the set of mined data in order of the records most closely associated with the mining key, such that a preferred address related to the mining key occurs first; and assigning the preferred address to the current parcel and updating the address database.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Owens et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, Corder does not disclose the following:

a.    the one or more processors are configured to generate the virtual inventory of parcels projected to be stored at the computerized locker bank at the future time in response to receiving the indication that delivery of the one or more undeliverable parcels is not possible at the primary delivery location from the particular portable computing device of the plurality of portable computing devices via

the computer network;

b.    the one or more processors are further configured to determine an estimated delivery time of the one or more undeliverable parcels at the computerized locker bank in response to receiving the indication that delivery of the one or more undeliverable parcels is not possible at the primary delivery location;

c.    the future time is the estimated delivery time; and

d.    the one or more processors are further configured to determine, based on the virtual inventory, whether the computerized locker bank will have one or more lockers that are available to accept delivery of the one or more undeliverable parcels at the estimated delivery time.

However, Bloom (US 20020177922 Al) discloses in [0096] One embodiment of an automated system of storage locker bins can include a first function to enable a shipper to reserve a number of storage locker bins of a particular Bin Size and Temperature Code in aggregate for a future delivery of packages. Alternatively, an external system can be given access to the database of the storage system to enable it to reserve quantities of storage locker bins. With reference to FIG. 10A, the database access can include, but is not limited to read/write access to the following data tables and read-only access to the following exemplary data views: a Bin Inventory table 1300, a Bin Availability data view 1301, a Bin Reservation table 1302, a Reserved Bins data view 1303, a Pending Bin Configuration Adjustments table 1304, and an Unreserved Bins data view 1305. A result of the function enabling a shipper to reserve storage locker bins can be one or more new records being added to the Bin Reservation table 1302 for the shipper. In another embodiment, a shipper can also reserve specific bins within the storage system in addition to reserving quantities of bins in aggregate, using either the storage system directly or using an external system.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bloom in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, this claim recites features similar to those recited in independent claim 1, and is therefore rejected for similar reasons.

In addition, Corder does not discloses: 
iv. assigning, by the computerized locker network, the particular parcel to the first locker bank if a locker is forecast to be available at the first particular time.

However, Huffman et al discloses in [0177] Couriers can place a reservation request and instantly know where they can store the particular item. There is no need to maintain a waitlist of reservation requests or for the courier to return to the delivery site (once or repeatedly) to attempt deliveries as with other approaches. The courier requests a reservation and the invention will find them an available storage compartment at a viable second location. In the event that there are none available at that time, the invention can give the courier a future reservation. In this way the courier does not need to return to the delivery site, but can store the item (and multiple items) at a single storage unit.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Huffman in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Corder does not specifically disclose the following:

iii. forecasting, by the computerized locker network, an availability of one or more lockers at the first locker bank for a first particular time in the future; and

However, Bloom discloses in

However, Bloom first mentions a common problem in the shipping delivery art, where packages are undeliverable as shown in [0007] "Thirdly, each package delivered to its final distribution center has to be carried on an individual basis to the recipient's delivery address. The packages are delivered to recipient addresses on smaller cargo-carrying vehicles and can only be delivered during reasonably acceptable business hours. If the recipient is not available at the time of the attempted delivery, a package may either be left outside of a recipient's home where it is susceptible to theft, mischief, or weather damage, or it may remain undelivered until a further delivery attempt is made". In addition, Bloom discloses in [0015] The storage system can further include reservation means for reserving a quantity of storage locker bins for articles to be loaded at a future time. The reservation can be general in the sense that the storage system can reserve a quantity of bins of a particular size without having to reserve specific bin locations; [0096] One embodiment of an automated system of storage locker bins can include a first function to enable a shipper to reserve a number of storage locker bins of a particular Bin Size and Temperature Code in aggregate for a future delivery of packages. Alternatively, an external system can be given access to the database of the storage system to enable it to reserve quantities of storage locker bins. With reference to FIG. 10A, the database access can include, but is not limited to read/write access to the following data tables and read-only access to the following exemplary data views: a Bin Inventory table 1300, a Bin Availability data view 1301; [0097] A second function of the automated system of storage locker bins can determine a number of bin configuration adjustments that could be made to available storage locker bins to increase the number of storage locker bins of a particular Bin Size and Temperature Code available to receive packages. The second function can try to create additional storage locker bins to satisfy the quantities of bins of the Bin Size and Temperature Code that were unable to be reserved by the first function. The result of the second function can include adding new records to and/or updating records on the Pending Bin Configuration Adjustments table 1304 and Bin Reservation table 1302, updating records on the Bin Inventory table 1300, and creating a Configuration Adjustments Report to enable workers to make bin configuration adjustments, step 1140.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bloom in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, this claim recites features similar to those recited in independent claim 1, and is therefore rejected for similar reasons.

In addition, Corder does not specifically disclose the following:

iii. forecasting, by the computerized locker network, an availability of one or more lockers at the first locker bank for a first particular time in the future; and

However, Bloom first mentions a common problem in the shipping delivery art, where packages are undeliverable as shown in [0007] "Thirdly, each package delivered to its final distribution center has to be carried on an individual basis to the recipient's delivery address. The packages are delivered to recipient addresses on smaller cargo-carrying vehicles and can only be delivered during reasonably acceptable business hours. If the recipient is not available at the time of the attempted delivery, a package may either be left outside of a recipient's home where it is susceptible to theft, mischief, or weather damage, or it may remain undelivered until a further delivery attempt is made". In addition, Bloom discloses in [0015] The storage system can further include reservation means for reserving a quantity of storage locker bins for articles to be loaded at a future time. The reservation can be general in the sense that the storage system can reserve a quantity of bins of a particular size without having to reserve specific bin locations; [0096] One embodiment of an automated system of storage locker bins can include a first function to enable a shipper to reserve a number of storage locker bins of a particular Bin Size and Temperature Code in aggregate for a future delivery of packages. Alternatively, an external system can be given access to the database of the storage system to enable it to reserve quantities of storage locker bins. With reference to FIG. 10A, the database access can include, but is not limited to read/write access to the following data tables and read-only access to the following exemplary data views: a Bin Inventory table 1300, a Bin Availability data view 1301; [0097] A second function of the automated system of storage locker bins can determine a number of bin configuration adjustments that could be made to available storage locker bins to increase the number of storage locker bins of a particular Bin Size and Temperature Code available to receive packages. The second function can try to create additional storage locker bins to satisfy the quantities of bins of the Bin Size and Temperature Code that were unable to be reserved by the first function. The result of the second function can include adding new records to and/or updating records on the Pending Bin Configuration Adjustments table 1304 and Bin Reservation table 1302, updating records on the Bin Inventory table 1300, and creating a Configuration Adjustments Report to enable workers to make bin configuration adjustments, step 1140.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bloom in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

iv. assigning, by the computerized locker network, the particular parcel to the first locker bank if a locker is forecast to be available at the first particular time.

However, Huffman et al discloses in [0177] Couriers can place a reservation request and instantly know where they can store the particular item. There is no need to maintain a waitlist of reservation requests or for the courier to return to the delivery site (once or repeatedly) to attempt deliveries as with other approaches. The courier requests a reservation and the invention will find them an available storage compartment at a viable second location. In the event that there are none available at that time, the invention can give the courier a future reservation. In this way the courier does not need to return to the delivery site, but can store the item (and multiple items) at a single storage unit.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Huffman in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

wherein the package level detail information includes consignee information comprising consignee parcel retrieval habit data, wherein the consignee parcel retrieval habit data includes one or more of an average length of time that the consignee leaves a parcel in a locker at the particular locker bank before picking up the parcel typical days of the week on which the consignee retrieves parcels from the locker bank, and particular time windows during which the consignee typically or always retrieves parcels from the locker bank.
See Torres ([0079] … at locker selection, step 96, the courier may indicate a desire for a locker including the bar for hanging garments. The system may then also permit a resident to drop off clothes through one of the altered lockers or through any locker…The resident may be provided a dedicated identification number, such as that provided to couriers, so that the resident may repeatedly enter the system and indicate a parcel (including clothes) are ready for pick up; [0034] Computer 18 permits input, storage, and retrieval of information for access by resident/tenants and delivery company couriers. The determine a first projected information can include resident/tenant such as their name and address, delivery company information such as company name and courier name and identification and product information such as the UPC code and merchandise brand names. Information of the kind described above is exemplary and for illustrative purposes only. In short, any type of information related to the parcel package (e.g. tracking information) and parcel recipient pertinent information (e.g. recipient name, address, preferences) is contemplated by the invention; 	ALSO SEE [0082] The system may also permit a user to generate reports. For example, the system may collect and/or aggregate data from one or more users to provide usage information. The system may, for example, provide an average storage length; the present, average, historical, or other status information of the individual lockers; usage profiles, such as running averages over sequential limited temporal periods. The system may delineate based on locker size, location, or usage”. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Torres in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Corder does not disclose the following:

wherein the particular time is an estimated time that the particular parcel will be delivered to the first locker bank by the carrier.

However, Bloom discloses in [0154] The programs and tables of the automated system of storage locker bins can track information that can be used by shippers to administer financial incentives when bulk delivered packages get picked up early or financial penalties when bulk delivered packages get picked up late. The data used to track recipient pick up activity can be captured on the Package Pickup table 1312 as recipients remove their bulk delivered packages from SBU bins. Pickup Date/Time can be compared against Notification Date/Time on the Package Pickup table 1312 to determine how long a bulk delivered package remained in a SBU bin following delivery notification. A running total of the net cumulative incentive discount or penalty charge can be calculated and tracked for each shipper or in total across all shippers, for a customer or recipient, in a field such as an ePD Account Balance field on a Customer record 1256.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bloom in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Corder does not disclose the following:

wherein forecasting an availability of one or more lockers at the first locker bank further comprises:

a.    determining, by the computerized locker network, the actual locker inventory at a second particular time that is earlier in time than the first particular time;

b.    at least partially based on a predicted behavior of one or more consignees having parcels presently stored in one or more lockers at the first locker bank, forecasting, by the computerized locker network, the availability of one or more lockers at the first particular time.

However, Bloom [0154] The programs and tables of the automated system of storage locker bins can track information that can be used by shippers to administer financial incentives when bulk delivered packages get picked up early or financial penalties when bulk delivered packages get picked up late. The data used to track recipient pick up activity can be captured on the Package Pickup table 1312 as recipients remove their bulk delivered packages from SBU bins. Pickup Date/Time can be compared against Notification Date/Time on the Package Pickup table 1312 to determine how long a bulk delivered package remained in a SBU bin following delivery notification. A running total of the net cumulative incentive discount or penalty charge can be calculated and tracked for each shipper or in total across all shippers, for a customer or recipient, in a field such as an ePD Account Balance field on a Customer record 1256.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bloom in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Corder does not disclose the incorporation of a consignee, However, Owens et al, (US 20110208725 Al) discloses in [[0023] The present invention may also include a method of scoring and maintaining address data for any of a plurality of records in an address database, including the steps of: maintaining a package-level detail database of active shipment records, each active shipment record comprising an active tracking number, an active ship-to address, and an active delivery pattern code; maintaining an archive of delivery records, each delivery record comprising a past tracking number, a past ship- to address, a past delivery pattern code, and a stop identifier; gathering address data from the detail database and the archive into a queue for a period of days; scoring the address data in the queue; building a consignee staging queue for storing those data in the queue related to a select consignee location; assigning a mining key to a current parcel selected from the consignee staging queue, the mining key comprising a parcel tracking number and a current delivery pattern code; comparing the mining key to the package-level detail database and the archive by: (a) retrieving from the archive those select delivery records having a past delivery pattern code that matches the current delivery pattern code, each of the select delivery records having a select past ship-to address; and (b) retrieving from the package-level detail database those select active shipment records having an active ship-to address that matches any the select past ship-to address in the select delivery records. The method may further include: building a set of mined data comprising the select delivery records and the select active shipment records; prioritizing the set of mined data in order of the records most closely associated with the mining key, such that a preferred address related to the mining key occurs first; and assigning the preferred address to the current parcel and updating the address database.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Owens et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Corder does not disclose:

wherein forecasting an availability of one or more lockers at the first locker bank further comprises:

a.    determining, by the computerized locker network, the actual locker inventory at a third particular time, wherein the third particular time occurs after the second particular time, but before the first particular time; and

b.    updating, by the computerized locker network, the forecast availability of one or more lockers at the first locker bank based at least in part on the actual locker inventory at the third particular time.

However Huffman et al discloses in [0111] In the event that the QR is deemed valid and or authenticated from step 610 but the unique identifier does not have a matching reservation in the local database for the current storage unit 110, then the unit control system 700 will query the MyBox base application 108 to determine if there is a valid reservation matching the unique identifier at another storage unit 110. If the MyBox base application's 108 reply indicates that there is no currently valid reservation for that unique identifier anywhere in the MyBox network or it is not transferable, then the control system may deliver an appropriate message to the user and control then moves to 605. If the reply from the MyBox base application 108 indicates that there is a valid reservation for that unique identifier at another storage unit 110 and that the reservation can be transferred, then the control system may query the local database to see if an appropriate compartment is available in the current storage unit 110 for the object. If an appropriate compartment is not available in the current storage unit 110, then the unit control system may deliver an appropriate message to the user and control then moves to 605. If the unit control system determines that an appropriate compartment is available in the current storage unit 110, then the control system will query the user if they would like to transfer the existing reservation to the current storage unit 110. If the user indicates that they would like to transfer the reservation to the current storage unit, the control system may send a reservation transfer message to the MyBox base application 108, update the local database, and control transfers to step 612. If the user indicates that they would like to keep the existing reservation at the original storage unit 110, then the unit control system 700 may deliver an appropriate message to the user and control then moves to 605.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hoffman et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Corder discloses:

a.    determining, by the computerized locker network, consignee information for one or more parcels currently stored at the first locker bank;

b.    at least partially based on the consignee information for the one or more parcels currently stored at the first locker bank, predicting, by the computerized locker network, a pickup time of one or more of the parcels currently stored at the first locker bank; and

c.    calculating, by the computerized locker network, a forecasted locker inventory availability at the first particular time based in part on the predicted pickup time of the one or more parcels currently stored at the first locker bank, (Corder, [0025] The invention additionally provides for an electronic signaling system operating over a network that can provide notice of package pickup availability as well as access code(s) to authenticate and access the locker holding a customer's package. Such a signaling system may dynamically update and notify customers that their packages are available for retrieval in the locker system).

However, Corder does not incorporate consignee information, but Owens et al, (US 20110208725 Al) discloses in [[0023] The present invention may also include a method of scoring and maintaining address data for any of a plurality of records in an address database, including the steps of: maintaining a package-level detail database of active shipment records, each active shipment record comprising an active tracking number, an active ship-to address, and an active delivery pattern code; maintaining an archive of delivery records, each delivery record comprising a past tracking number, a past ship-to address, a past delivery pattern code, and a stop identifier; gathering address data from the detail database and the archive into a queue for a period of days; scoring the address data in the queue; building a consignee staging queue for storing those data in the queue related to a select consignee location; assigning a mining key to a current parcel selected from the consignee staging queue, the mining key comprising a parcel tracking number and a current delivery pattern code; comparing the mining key to the package-level detail database and the archive by: (a) retrieving from the archive those select delivery records having a past delivery pattern code that matches the current delivery pattern code, each of the select delivery records having a select past ship-to address; and (b) retrieving from the package-level detail database those select active shipment records having an active ship-to address that matches any the select past ship-to address in the select delivery records. The method may further include: building a set of mined data comprising the select delivery records and the select active shipment records; prioritizing the set of mined data in order of the records most closely associated with the mining key, such that a preferred address related to the mining key occurs first; and assigning the preferred address to the current parcel and updating the address database.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Owens et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Corder does not disclose the following;

wherein determining consignee information for one or more parcels currently stored at the first locker bank further comprises detecting, by the computerized locker network, location information from a portable computing device associated with a consignee having one or more parcels currently stored at the first locker bank.

However, Owens discloses in [0018] The method may further include selecting the preferred address as a preferred consignee address for a single consignee location; assigning a unique consignee token related to the single consignee location; and storing the unique consignee token and the preferred consignee address in a master address database.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Owens et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Corder disclose:

wherein the computerized locker network is configured for sending pick-up notifications to a consignee based at least in part on the location information associated with the consignee, ([0025] The invention additionally provides for an electronic signaling system operating over a network that can provide notice of package pickup availability as well as access code(s) to authenticate and access the locker holding a customer's package. Such a signaling system may dynamically update and notify customers that their packages are available for retrieval in the locker system).

As per claim 13, Corder disclose:

wherein the pickup notification allows the consignee to send an electronic confirmation to the computerized locker network indicating whether the consignee will pick-up their parcel prior to the first particular time, (Corder [0061] Once the package(s) are inserted in the locker, the e-commerce goods seller can detect if the locker operator has correctly placed the packaged goods ordered by the customer are correctly installed in the appropriate locker. Once the package(s) are placed in the locker the e-commerce goods seller, shipper or locker operator can send out the customer authentication code and the locker access code. In an alternative embodiment, the customer access code and customer authentication code can be sent to the customer when the confirmation of the goods are ordered and again when a message is sent to the customer informing them that the packaged goods are in a specific locker and are ready to be picked up by the customer).

As per claim 14, Corder does not disclose the following:

a.    confirming at a second time prior to the first time whether a particular suitable locker is available at the first locker bank;
b.    at least partially in response to confirming whether the particular suitable locker is available:
i.    assigning, by a processor, the particular parcel to the particular suitable locker at the first locker bank if the particular suitable locker is available;
ii.    assigning, by a processor, the particular parcel to an available locker at a second locker bank if the particular suitable locker is not available;
iii.    arranging for a portable locker bank to be delivered to the secondary location prior to the first time if the particular suitable locker is not available and assigning the particular parcel to a locker from the portable locker bank; or
iv.    rescheduling delivery of the particular parcel to the primary delivery location; and
c.    notifying the consignee of the status of the parcel.

However, Huffman discloses in [0069] The MyBox base application 108 supports the MyBox component 107 processors through software functionality. It maintains a real time inventory of storage units and each compartment together with future reservations and past reservations. It also tracks unique identifiers associated with reservations and objects. The MyBox base application 108 will process a reservation request and return an optimized reservation for the courier 102 (or a rejection if no suitable compartments are available). The MyBox base application 108 may search for an appropriate second location for the request based on a number of criteria, such as object dimensions, object weight, recipient preferences (if known), delivery address, compartment availability and location.

As per claim 15, Corder does not discloses the following, wherein the computerized locker network is configured for, at least partially in response to confirming whether the particular suitable locker is available, arranging for a portable locker bank to be delivered to the secondary location prior to the first time if the particular suitable locker is not available and assigning the particular parcel to a locker of the portable locker bank.

However, Huffman discloses in [0069] The MyBox base application 108 supports the MyBox component 107 processors through software functionality. It maintains a real time inventory of storage units and each compartment together with future reservations and past reservations. It also tracks unique identifiers associated with reservations and objects. The MyBox base application 108 will process a reservation request and return an optimized reservation for the courier 102 (or a rejection if no suitable compartments are available). The MyBox base application 108 may search for an appropriate second location for the request based on a number of criteria, such as object dimensions, object weight, recipient preferences (if known), delivery address, compartment availability and location.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hoffman et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, Corder discloses:

a.    a self-driving vehicle;

b.    at least one processor operatively coupled to the self-driving vehicle; and

c. a communication device operatively coupled to the at least one processor, wherein the communication device is configured to receive instructions from the one or more remote logistics servers, (Corder [0064] The locker system 106 could also function autonomously. This could occur when the communications channels 114 and 116 between the locker system 106 and the cloud are down. In such a scenario, the customer could authenticate themselves and input the locker access code based on information that is stored locally in memory in the kiosk 114 of if the kiosk 114 is not present at a particular locker location, the customer authentication and locker access code could be stored in a memory location accessible by a processor that is controlling the locker control modules).

As per claim 17, Corder does not disclose wherein the step of forecasting, by the computerized locker network, an availability of one or more lockers at the first locker bank for a first particular time in the future comprises forecasting an availability of one or more lockers at the first locker bank during a particular time window.

However, Bloom first mentions a common problem in the shipping delivery art, where packages are undeliverable as shown in [0007] "Thirdly, each package delivered to its final distribution center has to be carried on an individual basis to the recipient's delivery address. The packages are delivered to recipient addresses on smaller cargo-carrying vehicles and can only be delivered during reasonably acceptable business hours. If the recipient is not available at the time of the attempted delivery, a package may either be left outside of a recipient's home where it is susceptible to theft, mischief, or weather damage, or it may remain undelivered until a further delivery attempt is made". In addition, Bloom discloses in [0015] The storage system can further include reservation means for reserving a quantity of storage locker bins for articles to be loaded at a future time. The reservation can be general in the sense that the storage system can reserve a quantity of bins of a particular size without having to reserve specific bin locations; [0096] One embodiment of an automated system of storage locker bins can include a first function to enable a shipper to reserve a number of storage locker bins of a particular Bin Size and Temperature Code in aggregate for a future delivery of packages. Alternatively, an external system can be given access to the database of the storage system to enable it to reserve quantities of storage locker bins. With reference to FIG. 10A, the database access can include, but is not limited to read/write access to the following data tables and read-only access to the following exemplary data views: a Bin Inventory table 1300, a Bin Availability data view 1301; [0097] A second function of the automated system of storage locker bins can determine a number of bin configuration adjustments that could be made to available storage locker bins to increase the number of storage locker bins of a particular Bin Size and Temperature Code available to receive packages. The second function can try to create additional storage locker bins to satisfy the quantities of bins of the Bin Size and Temperature Code that were unable to be reserved by the first function. The result of the second function can include adding new records to and/or updating records on the Pending Bin Configuration Adjustments table 1304 and Bin Reservation table 1302, updating records on the Bin Inventory table 1300, and creating a Configuration Adjustments Report to enable workers to make bin configuration adjustments, step 1140.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bloom in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Corder does not disclose:

a.    forecasting, by a processor, whether the alternate delivery location has capacity at a first time for accepting the one or more parcels based at least in part on one or more second pieces of information selected from a second group consisting of:

i.    consignee information associated with one or more parcels currently at the alternate delivery location;

ii.    a pick-up time of one or more parcels previously stored at the alternate delivery location;

iii.    an average length of time that one or more parcels are left at the alternate delivery location prior to being picked up;

iv.    a number of total available storage spaces at the alternate delivery location; and

v.    the size of the storage spaces available in the alternate delivery location; and

b.    at least partially in response to forecasting storage availability at a first time for the alternate delivery location, assigning the one or more parcels to the alternate delivery location.

However, Huffman, discloses in [0005] According to a first aspect, the present invention provides a computer implemented method for delivery of one or more objects including the steps of: determining if the object can be delivered to a first location; and in the event that the object cannot be delivered to the first location: generating a unique identifier, associating the unique identifier with the object; initiating a reservation request to deliver the object to a second location; determining a second location based on one or more parameters; and providing notification of successful reservation request and second location; [0011] Preferably, determining an optimal second location may be based on one or more parameters. The parameters may include one or more of: the second location being within a threshold distance from a recipient address, a type of object to be delivered, the environmental requirements of the object, one or more predetermined delivery preferences; based on other objects to be delivered at the same time; or number of objects in a multi-object consignment; [0012] Preferably, the optimal second location is determined based on the availability of multiple compartments at the second location. For example, the system and method of the present invention may scan the network of available parcel storage compartments (and not necessarily limited to a single unit or compartment) to determine which storage compartments provides an optimal fit for the request, and for example, the level of service agreed with the courier company.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hoffman et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, Corder does not disclose, further comprising the steps of:

a.    confirming, by a processor, whether the alternate delivery location has capacity at a second time prior to the first time;

b.    at least partially in response to confirming whether capacity is available:

i.    assigning, by a processor, the one or more parcels to the alternate delivery location;

ii.    assigning, by a processor, the one or more parcels to a second alternate delivery location;

iii.    arranging, by a processor, for a portable locker bank to be delivered to the alternate delivery location prior to the first time and assigning, by a processor, the one or more parcels to a locker from the portable second locker bank; or

iv.    rescheduling delivery of the one or more parcels to the alternate delivery location on a different day; and

c. notifying the consignee of the status of the parcel.

However, Huffman, discloses in [0005] According to a first aspect, the present invention provides a computer implemented method for delivery of one or more objects including the steps of: determining if the object can be delivered to a first location; and in the event that the object cannot be delivered to the first location: generating a unique identifier, associating the unique identifier with the object; initiating a reservation request to deliver the object to a second location; determining a second location based on one or more parameters; and providing notification of successful reservation request and second location; [0011] Preferably, determining an optimal second location may be based on one or more parameters. The parameters may include one or more of: the second location being within a threshold distance from a recipient address, a type of object to be delivered, the environmental requirements of the object, one or more predetermined delivery preferences; based on other objects to be delivered at the same time; or number of objects in a multi-object consignment; [0012] Preferably, the optimal second location is determined based on the availability of multiple compartments at the second location. For example, the system and method of the present invention may scan the network of available parcel storage compartments (and not necessarily limited to a single unit or compartment) to determine which storage compartments provides an optimal fit for the request, and for example, the level of service agreed with the courier company.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hoffman et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Corder does not disclose wherein forecasting storage capacity at a first time for the alternate delivery location further comprises:

a.    determining, by a processor, consignee information associated with one or more parcels currently at the alternate delivery location;

b.    at least partially based on the consignee information associated with the one or more parcels, forecasting, by a processor, the likelihood that the one or more parcels currently at the alternate delivery location will be picked up by the consignee prior to the first time; and

c. creating, by a processor, a virtual inventory for the alternate delivery location at the first time at least partially based on the forecast likelihood that the one or more parcels will be picked up by the consignee prior to the first time.

However, Huffman, discloses in [0005] According to a first aspect, the present invention provides a computer implemented method for delivery of one or more objects including the steps of: determining if the object can be delivered to a first location; and in the event that the object cannot be delivered to the first location: generating a unique identifier, associating the unique identifier with the object; initiating a reservation request to deliver the object to a second location; determining a second location based on one or more parameters; and providing notification of successful reservation request and second location; [0011] Preferably, determining an optimal second location may be based on one or more parameters. The parameters may include one or more of: the second location being within a threshold distance from a recipient address, a type of object to be delivered, the environmental requirements of the object, one or more predetermined delivery preferences; based on other objects to be delivered at the same time; or number of objects in a multi-object consignment; [0012] Preferably, the optimal second location is determined based on the availability of multiple compartments at the second location. For example, the system and method of the present invention may scan the network of available parcel storage compartments (and not necessarily limited to a single unit or compartment) to determine which storage compartments provides an optimal fit for the request, and for example, the level of service agreed with the courier company.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hoffman et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hoffman does not disclose the incorporation of a consignee, however, Owens et al, (US 20110208725 Al) discloses in [[0023] The present invention may also include a method of scoring and maintaining address data for any of a plurality of records in an address database, including the steps of: maintaining a package-level detail database of active shipment records, each active shipment record comprising an active tracking number, an active ship-to address, and an active delivery pattern code; maintaining an archive of delivery records, each delivery record comprising a past tracking number, a past ship-to address, a past delivery pattern code, and a stop identifier; gathering address data from the detail database and the archive into a queue for a period of days; scoring the address data in the queue; building a consignee staging queue for storing those data in the queue related to a select consignee location; assigning a mining key to a current parcel selected from the consignee staging queue, the mining key comprising a parcel tracking number and a current delivery pattern code; comparing the mining key to the package-level detail database and the archive by: (a) retrieving from the archive those select delivery records having a past delivery pattern code that matches the current delivery pattern code, each of the select delivery records having a select past ship-to address; and (b) retrieving from the package-level detail database those select active shipment records having an active ship-to address that matches any the select past ship-to address in the select delivery records. The method may further include: building a set of mined data comprising the select delivery records and the select active shipment records; prioritizing the set of mined data in order of the records most closely associated with the mining key, such that a preferred address related to the mining key occurs first; and assigning the preferred address to the current parcel and updating the address database.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Owens et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, Corder does not disclose:

wherein consignee information comprises receiving location information for the consignee at a time prior to the first time, the method further comprising updating the forecast of locker availability at the first time at least partially based on the received location information.

However, Huffman et al discloses in [0111] In the event that the QR is deemed valid and or authenticated from step 610 but the unique identifier does not have a matching reservation in the local database for the current storage unit 110, then the unit control system 700 will query the MyBox base application 108 to determine if there is a valid reservation matching the unique identifier at another storage unit 110. If the MyBox base application's 108 reply indicates that there is no currently valid reservation for that unique identifier anywhere in the MyBox network or it is not transferable, then the control system may deliver an appropriate message to the user and control then moves to 605. If the reply from the MyBox base application 108 indicates that there is a valid reservation for that unique identifier at another storage unit 110 and that the reservation can be transferred, then the control system may query the local database to see if an appropriate compartment is available in the current storage unit 110 for the object. If an appropriate compartment is not available in the current storage unit 110, then the unit control system may deliver an appropriate message to the user and control then moves to 605. If the unit control system determines that an appropriate compartment is available in the current storage unit 110, then the control system will query the user if they would like to transfer the existing reservation to the current storage unit 110. If the user indicates that they would like to transfer the reservation to the current storage unit, the control system may send a reservation transfer message to the MyBox base application 108, update the local database, and control transfers to step 612. If the user indicates that they would like to keep the existing reservation at the original storage unit 110, then the unit control system 700 may deliver an appropriate message to the user and control then moves to 605.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hoffman et al in the systems of Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
6.    Applicant's arguments filed 4/14/20 have been fully considered but they are not persuasive. 
	Applicant believes that prior art used does not overcome the claims as amended.  According to Applicant, independent claim 1 has been amended to clarify that the consignee parcel retrieval habit data includes one or more of an average length of time that he consignee leaves a parcel in a locker at the particular locker bank before picking up the parcel, typical days of the week on which the consignee retrieves parcels from the locker bank, and particular time windows during which the consignee typically or always retrieves parcels from the locker bank.   However, Examiner respectfully disagrees.  The amendment to the present claim reads: “wherein the package level detail information includes consignee information comprising consignee parcel retrieval habit data, wherein the consignee parcel retrieval habit data includes one or more of an average length of time that the consignee leaves a parcel in a locker at the particular locker bank before picking up the parcel typical days of the week on which the consignee retrieves parcels from the locker bank, and particular time windows during which the consignee typically or always retrieves parcels from the locker bank.” Examiner now cites Torres [0082]. Here Torres discloses “The system may also permit a user to generate reports. For example, the system may collect and/or aggregate data from one or more users to provide usage information. The system may, for example, provide an average storage length; the present, average, historical, or other status information of the individual lockers; usage profiles, such as running averages over sequential limited temporal periods. The system may delineate based on locker size, location, or usage”.  In this case, Examiner interprets the average storage length of Torres is analogous to the present invention’s “average length of time that the consignee leaves a parcel in a locker at the particular locker bank “
	Independent claims 6 and 18 recite similar limitations to those disclosed in independent claim 1, and therefore are rejected for similar reasons.
	Claims 2-5, 7-17 and 19-21 depend either directly or indirectly from independent claims 1, 6, and 18, and are also still rejected for similar reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pajr-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-3197 (toll-free). If you would like assistance from a USPTG Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

August 2, 2021

/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628